DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over by YORAV RAPHAEL et al. (20160246046 A1) in view of Bisconte (5604351).

	Regarding claim 8, Yorav Raphael et al.  discloses (see Fig. 1, Fig. 2A and Fig. 5) a device (100, digital microscope system), comprising:
	an input component (160, see paragraph [0063]); and 
	a focus control component (140, see paragraph [0059] discloses “control module 140 may be configured to change a focal length associated with optical module 132, to move optical module 132 or a part thereof (e.g. one or more optical component(s)) ) configured to: 
	receive, from the input component (160), an input associated with adjusting a focus of a field of view of the device (paragraph [0064] discloses  Input module 160, 
	determine one or more parameters for modifying at least one of the focus speed or the focus acceleration (at paragraph [0060] discloses control a speed of relative motion of focusing components), 
	modify at least one of the focus speed based on the one or more parameters (paragraph [0071] discloses changing speed of focusing by arranging optical element and specimen), and 
	adjust the focus of the field of view based on at least one of the modified focus speed (see paragraph [0071]).
	 Yorav Raphael et al. does not teach determine whether an area of interest is present in the field of view (; and 
	adjust, based on determining that the area of interest is not present in the field of view (see Column 1, line 33-38 and  line 55-62 discloses condition of not having a presence of an object for modifying speed), the focus of the field of view based on at least one of a focus speed associated with the input or a focus acceleration associated with the input; or based on determining that the area of interest is present in the field of view.
	Bisconte discloses determine whether an area of interest is present in the field of view ; and 
	adjust, based on determining that the area of interest is not present in the field of view (see Column 1, line 33-38 and  line 55-62 discloses condition of not having a 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine whether an area of interest is not present in the field of view as disclosed by Bisconte with the device of Yorav Raphael et al. for the purpose of adjusting speed of relative motion during focusing (see paragraph [0009]-[0011]).

Regarding claim 9, Yorav Raphael et al. the focus control component, when determining whether the area of interest is present in the field of view, is to: determine a level of contrast in the field of view; and determine whether the area of interest is present in the field of view based on the level of contrast in the field of view (paragraph [0137] discloses the processing to determine the reference relative arrangement include a reference criterion based on contrast and/or sharpness).

Regarding claim 10, Yorav Raphael et al. discloses the focus control component, when determining the one or more parameters for modifying at least one of the focus speed or the focus acceleration, is to: determine whether the focus speed associated with the input satisfies a threshold focus speed; and determine to modify the 

Regarding claim 11, Yorav Raphael et al. discloses the focus control component, when modifying at least one of the focus speed or the focus acceleration based on the one or more parameters, are to: reduce the focus speed to the threshold focus speed (see paragraph [0117] discloses deceleration continues at a fixed rate until reaching a local minimum value i.e. threshold value). 

Regarding claim 14, Yorav Raphael et al. further discloses the focus control component is further to: determine the focus speed; and determine the focus acceleration (see paragraph [0117] discloses maintain until deceleration commences and having constant speed). 

Regarding claim 15, Yorav Raphael et al. discloses at paragraph [0146] stating a computer program being readable by a computer for executing a method or part of a method disclosed herein indicates: 
non-transitory computer-readable medium storing instructions (computer memory see paragraph [0147]) comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (see paragraph [0146]-[0147] discloses computer program and stored on a memory) :

	determine one or more parameters for modifying at least one of the focus speed or the focus acceleration (at paragraph [0060] discloses control a speed of relative motion of focusing components), 
	modify at least one of the focus speed based on the one or more parameters (paragraph [0071] discloses changing speed of focusing by arranging optical element and specimen), and 
	adjust the focus of the field of view based on at least one of the modified focus speed (see paragraph [0071]).
	 Yorav Raphael et al. does not teach determine whether an area of interest is present in the field of view (; and 
	adjust, based on determining that the area of interest is not present in the field of view (see Column 1, line 33-38 and  line 55-62 discloses condition of not having a presence of an object for modifying speed), the focus of the field of view based on at least one of a focus speed associated with the input or a focus acceleration associated with the input; or based on determining that the area of interest is present in the field of view.
	Bisconte discloses determine whether an area of interest is present in the field of view ; and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine whether an area of interest is not present in the field of view as disclosed by Bisconte with the device of Yorav Raphael et al. for the purpose of adjusting speed of relative motion during focusing (see paragraph [0009]-[0011]).

Regarding claim 16, Yorav Raphael et al.  the non-transitory computer-readable medium having instructions that causes the processors  to determining whether the area of interest is present in the field of view,  cause the processor  to: 
determine a level of contrast in the field of view; and 
determine whether the area of interest is present in the field of view based on the level of contrast in the field of view (paragraph [0137] discloses the processing to determine the reference relative arrangement include a reference criterion based on contrast and/or sharpness).


Allowable Subject Matter
Claims 12 and 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance: 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the claims 12, 17, and 19-20, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in claims 12, 17, 19-20 .

Claim 13 depends on claim 12 and allowable for the same reason.

Claim 1 is allowed.
	As to claims 1, although the prior art teaches examples of Microscope with focusing control l, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 1, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical, functional  and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “A method, comprising: receiving, at a microscope, an input associated with adjusting a focus of a field of view of the microscope; determining, by the microscope, whether an area of 

Claims 2-7 depends on claim 1 and allowed for the same reasons.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        June 18, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872